 1   Cyrus Safa
     Attorney at Law: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-5491
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Gerald M. Welt
 6   Attorney at Law: 1575
     411 E. Bonneville Avenue, #505
 7   Las Vegas, NV 89101
     Tel.: (702) 382-2030
 8   Fax: (702) 684-5157
     E-mail: gmwesq@weltlaw.com; kwp@weltlaw.com
 9
10   Attorneys for Plaintiff Columbine Devincent Batalona
11
12
                               UNITED STATES DISTRICT Court
13
                                   DISTRICT OF NEVADA
14
15
     COLUMBINE DEVINCENT                      )   Case No.: 2:18-cv-02309-JAD-VCF
16   BATALONA,                                )
                                              )   STIPULATION TO EXTEND TIME
17                                            )   OF TIME TO FILE MOTION FOR
                  Plaintiff,                  )   REMAND/REVERSAL
18                                            )
           vs.                                )   (SECOND REQUEST)
19                                            )
     NANCY A. BERRYHILL, Acting               )
20   Commissioner of Social Security,         )
                                              )
21                Defendant.                  )
22
23         Plaintiff Columbine Devincent Batalona and Defendant Nancy A. Berryhill,
24   Acting Commissioner of Social Security, through their undersigned attorneys,
25   stipulate, subject to this court’s approval, to extend the time from April 11, 2019 to
26   April 25, 2019, for Plaintiff to send her Motion for Remand/Reversal with all other
27
                                              -1-
28
 1   dates in the Court’s Scheduling Order extended accordingly. This is Plaintiff's first
 2   request for an extension. This request is made at the request of Plaintiff’s counsel
 3   in order to reset the briefing calendar. The Parties initially stipulated to an
 4   extension of time to March 29, 2019 for Defendant to file the certified
 5   administrative record. Defendant filed the administrative record early on March
 6   12, 2019. Plaintiff calendared its initial briefing from the date of the stipulation.
 7   Plaintiff makes this request in order to clarify the briefing calendar and to ensure
 8   its motion is timely submitted.
 9   DATE: April 11, 2019              Respectfully submitted,
10                                     LAW OFFICES OF LAWRENCE D. ROHLFING
11
                                       /s/ Cyrus Safa
12                                BY: _________________________
                                     Cyrus Safa
13                                   Attorney for plaintiff
                                     Columbine Devincent Batalona
14
15
     DATE: April 11, 2019                  NICHOLAS A. TRUTANICH
16                                         United States Attorney
17
                                       /s/ Michael K. Marriott
18
                                  BY: ____________________________
19
                                        Michael K. Marriott
20                                      Special Assistant United States Attorney
                                        Attorneys for defendant Nancy A. Berryhill
21                                      Acting Commissioner of Social Security
                                       |*authorized by e-mail|
22
23
                April 12, 2019
24   DATED:
25   IT IS SO ORDERED:
26                              UNITED STATES MAGISTRATE JUDGE
27
                                               -2-
28
 1
 2                        CERTIFICATE OF SERVICE
                    FOR CASE NUMBER 2:18-CV-02309-JAD-VCF
 3
 4         I hereby certify that I electronically filed the foregoing with the Clerk of the

 5   Court for this court by using the CM/ECF system on April 12, 2019.
 6         I certify that all participants in the case are registered CM/ECF users and
 7
     that service will be accomplished by the CM/ECF system.
 8
                               /s/ Cyrus Safa
 9                             _______________________________
10                             Cyrus Safa
                               Attorneys for Plaintiff
11                             ___________
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -3-
28
